Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Applicant’s amendment dated January 17, 2021 responding to October 28, 2020 Office Action provided in the rejection of claims 1-27. Claims 1-27 remain pending in the application and which have been fully considered by the Examiner.
The Examiner withdraws the rejection to claims 1-27 under non-statutory obviousness type double patenting, in light of Applicant’s filed terminal disclaimer on January 17, 2021, has been approved.
Applicant’s arguments, filed January 17, 2021, with respect to claims 1-27 have been fully considered and are persuasive.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-27 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
For example, the independent claims contain limitations, selecting a second client device from the plurality of client devices by selecting the IP address of the second client device from the list; sending, in response to the selecting, the first content identifier to the selected second client device; and receiving, from the second client device, the first content, wherein the selecting of the second client device is according to, or based on, a criterion stored in the first server. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 2-27 depend directly or indirectly on claim 1 these claims are considered allowable for at least the same reasons noted above with respect to claim 1.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459